DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 102	2
Claim Rejections - 35 USC § 103	5
Conclusion	14


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 3/17/21.  Claims 1-7, 21-33 are currently pending.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed  invention.

Claims 1, 3-4, 23-24, 28-29 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Slaby et al (US 2016/0283789 A1).           Regarding claim 1, Slaby discloses an apparatus for adjusting an environmental parameter to enhance remote capture of a biometric, comprising: an emitter configured to adjust the environmental parameter (see 0046, 0048; near infrared lights …. utilizing more or less of the near infrared lights); a detector configured to detect a distance from the detector to a subject (see 0045, position of the face of the user is determined with respect to the mobile device); a processor operative to determine a level of the environmental parameter based on the distance detected by the detector (see 0048, adjusts the illumination intensity of the power-saving illumination 314 by utilizing fewer NIR lights for power-savings (e.g., by lowering the number of LEDs used, and/or by changing their illumination intensity) due to the user being close to the mobile device 100); and a biometric sensor configured to capture a biometric of the subject (see 0049, an image of the eye of the user is captured for iris authentication when illuminated by the subset of the near infra-red lights); wherein: the processor is operative to instruct the emitter to adjust the environmental parameter based on the distance (see 0048, an illumination intensity of the power-saving illumination is adjusted by utilizing more or less of the near infra-red lights  by changing their illumination intensity) due to the user being close to the mobile device 100).
Regarding claims 3-4, Slaby discloses the biometric is an iris scan (see 0048, 0049); and the environmental parameter is an intensity of infrared light (see 0048, 0049); an intensity of light (see 0048, 0049).
Regarding claim 23, Slaby discloses an apparatus for enhancing remote capture of a biometric, comprising: a biometric sensor configured to capture a biometric of a subject (see 0049, an image of the eye of the user is captured for iris authentication when illuminated by the subset of the near infra-red lights); and a processor operative to: determine a level of an environmental parameter based on a distance detected to the subject (see 0048, adjusts the illumination intensity of the power-saving illumination 314 by utilizing fewer NIR lights for power-savings (e.g., by lowering the number of LEDs used, and/or by changing their illumination intensity) due to the user being close to the mobile device 100); and instruct an emitter to adjust the environmental parameter according to the distance (see 0048, an illumination intensity of the power-saving illumination is adjusted by utilizing more or less of the near infra-red lights in the subset based on the distance of the face of the user from the mobile device. For example, as shown at 312 (FIG. 3), the eye location module 120 adjusts the illumination intensity of the power-saving illumination 314 by utilizing fewer NIR lights for power-savings (e.g., by lowering the number of LEDs used, and/or by changing their illumination intensity) due to the user being close to the mobile device 100).
Regarding claim 24, Slaby discloses an infrared emitter (see fig. 3, 0047-0048); the processor instructs the emitter to emit infrared light at a first intensity when the distance is a first distance (see fig. 
Regarding claim 28, Slaby discloses an apparatus for adjusting an environmental parameter to enhance remote capture of a biometric, comprising: a non-transitory storage medium storing instructions; and a processor operative to execute the instructions to: determine a distance to a subject using a detector (see 0045, position of the face of the user is determined with respect to the mobile device); instruct an emitter to adjust the environmental parameter based on the distance (see 0048, adjusts the illumination intensity of the power-saving illumination 314 by utilizing fewer NIR lights for power-savings (e.g., by lowering the number of LEDs used, and/or by changing their illumination intensity) due to the user being close to the mobile device 100); and obtain a biometric of the subject from a biometric sensor (see 0049, an image of the eye of the user is captured for iris authentication when illuminated by the subset of the near infra-red lights).
Regarding claim 29, Slaby discloses a series of images of the subject (see 0048); and the processor instructs the emitter to maintain the environmental parameter consistently across the series of images (see 0048).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Slaby et al (US 2016/0283789 A1) in view of McWherter (US 2019/0269326 A1).
Regarding claim 2, Slaby teaches all elements as mentioned above in claim 1.  Slaby does not teach expressly the biometric is a retinal scan; and the environmental parameter is an intensity of infrared light.
McWherter, in the same field of endeavor, teaches the biometric is a retinal scan (see 0009, retina); and the environmental parameter is an intensity of infrared light (see 0044, adjusting the intensity of an infrared LED).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Slaby to utilize the limitations supra as suggested by McWherter.  The suggestion/motivation for doing so would have been to enhance the dynamics of the capabilities of the system by detect lesions as well (see 0009).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Slaby, while the teaching of McWherter continues to perform the same function .  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Slaby et al (US 2016/0283789 A1) in view of Terre et al (US 2015/0358557 A1).
Regarding claim 5, Slaby teaches all elements as mentioned above in claim 1.  Slaby does not teach expressly a focus of light emitted by the emitter.
Terre, in the same field of endeavor, teaches a focus of light emitted by the emitter (see 0046, adjust the focus of infrared image frames).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Slaby to utilize the limitations supra as suggested by Terre.  The suggestion/motivation for doing so would have been to improve object recognition (see 0003).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Slaby, while the teaching of Terre continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Slaby et al (US 2016/0283789 A1) in view of Hartman (US 2014/0132749 A1).
Regarding claim 7, Slaby teaches all elements as mentioned above in claim 1.  Slaby does not teach expressly capture the biometric when the processor determines that the distance is such that the environmental parameter enhances a likelihood that the biometric has sufficient detail to identify the 
Hartman, in the same field of endeavor, teaches capture the biometric when the processor determines that the distance is such that the environmental parameter enhances a likelihood that the biometric has sufficient detail to identify the subject (see 0045, determine if the subject is outside the capture range of the imaging system 108. If a curve has a peak at either of its endpoints, the subject is outside of the capture range. In one example, the a curve peak is at a near point (approximately 200 mm) then the subject is too close. If a curve peak is at a far point (approximately 500 mm), then the subject is too far away); the distance is greater than zero (see fig. 1a, 1b); and the biometric sensor is configured to capture the biometric while the subject is moving (see 0045, moving).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Slaby to utilize the limitations supra as suggested by Hartman.  The suggestion/motivation for doing so would have been to imaging by enabling quick focus for uncooperative subjects for identification (see 0013).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Slaby, while the teaching of Hartman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Slaby et al (US 2016/0283789 A1) in view of Prabhakar et al (US 2015/0362700 A1)
claim 21, Slaby teaches all elements as mentioned above in claim 1.  Slaby does not teach expressly capture the biometric when the distance is less than a threshold.
Prabhakar, in the same field of endeavor, teaches capture the biometric when the distance is less than a threshold (see 0062, configured for iris image capture at a distance less than or equal to S.sub.max.).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Slaby to utilize the limitations supra as suggested by Prabhakar.  The suggestion/motivation for doing so would have been to optimize imaging devices for iris image acquisition (see 0007).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Slaby, while the teaching of Hartman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Slaby et al (US 2016/0283789 A1) in view of Northcott et al (US 2013/0089240 A1).
Regarding claim 22, Slaby teaches all elements as mentioned above in claim 1.  Slaby does not teach expressly capture the biometric after instructing the emitter to adjust the environmental parameter when the distance is less than a threshold.
Northcott, in the same field of endeavor, teaches capture the biometric after instructing the emitter to adjust the environmental parameter when the distance is less than a threshold (see 0047, 0069,  capture iris images where the standoff distance is less than or equal to 17.5 cm…… , 
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Slaby to utilize the limitations supra as suggested by Northcott.  The suggestion/motivation for doing so would have been to enhance the dynamics of the iris imaging by enabling an easy and quick to operate system (see 0010).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Slaby, while the teaching of Northcott continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Slaby et al (US 2016/0283789 A1) in view of Min et al (US 2012/0293629 A1).
Regarding claim 25, Slaby teaches all elements as mentioned above in claim 1.  Slaby does not teach expressly waits to instruct the biometric sensor to capture the biometric when the distance is greater than a threshold.
Min, in the same field of endeavor, teaches waits to instruct the biometric sensor to capture the biometric when the distance is greater than a threshold (see 0073-0076, it is determined whether the eye is disposed within the iris scanning range …  iris scanning).
(before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Slaby to utilize the limitations supra as suggested by Min.  The suggestion/motivation for doing so would have been to enhance the dynamics of the iris imaging by ensuring the eye is positioned for iris scanning (see 0013).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Slaby, while the teaching of Min continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Slaby et al (US 2016/0283789 A1) in view of Nakazaki et al (US 2022/0043895 A1).
Regarding claim 33, Slaby teaches all elements as mentioned above in claim 1.  Slaby does not teach expressly emitter changes the environmental parameter multiple times in a single second before the subject moves and changes the distance; and the biometric sensor captures a different instance of the biometric when the environmental parameter changes.
Nakazaki, in the same field of endeavor, teaches emitter changes the environmental parameter multiple times in a single second before the subject moves and changes the distance (see 0105, image the same living body a plurality of times, and the authentication processing unit may be configured to: control light to be radiated to the living body so as to change an intensity of at least one color out of colors of the light to be radiated to the living body at a time of imaging the living body the plurality of times; and extract the biological region from the image based on a degree of a change in intensity of the at least one color in a plurality of images obtained through imaging of the living body the plurality of 
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Slaby to utilize the limitations supra as suggested by Nakazaki.  The suggestion/motivation for doing so would have been to enhance the dynamics by enabling a high accuracy biometric system (see 0006).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Slaby, while the teaching of Nakazaki continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  



Allowable Subject Matter
Claims 6, 26-27, 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, none of the references of record alone or in combination suggest or fairly teach wherein: the distance is a first distance and is detected at a first time; the detector is configured to detect a second distance from the detector to the subject at a second time; and the processor is operative to: determine a speed of the subject from the first and second distances and the first and second times; 2Attorney Docket No. CLR0021.USD1 determine a rate at which the environmental parameter should be varied, based on the speed of the subject; and instruct the emitter to vary the environmental parameter at the rate.  
Regarding claims 26-27, none of the references of record alone or in combination suggest or fairly teach wherein the processor: determines the distance at multiple times; uses the distance determined at multiple times to estimate a movement speed of the subject; and uses the movement speed of the subject to determine a time to activate the emitter and the biometric sensor; wherein the processor: determines the distance at multiple times; uses the distance determined at multiple times to estimate a movement speed of the subject; and uses the movement speed of the subject to determine a time to activate the biometric sensor.
Regarding claims 30-32, none of the references of record alone or in combination suggest or fairly teach wherein the processor: determines the distance at multiple times; uses the distance determined at multiple times to estimate a movement speed of the subject; and uses the movement speed of the subject to determine a continuous variation of electromagnetic radiation emitted by the emitter such that the electromagnetic radiation varies as the subject approaches the biometric sensor.




Conclusion
Claims 1-5, 7, 21-25, 28-29, 33 are rejected.  Claims 6, 26-27, 30-32 are objected to as being dependent upon a rejected base claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD PARK/
Primary Examiner, Art Unit 2666